NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 21, 2018* 
                                 Decided July 18, 2018 
                                             
                                         Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                               
                              MICHAEL S. KANNE, Circuit Judge 
                               
                              DIANE S. SYKES, Circuit Judge 
 
No. 17‐1904 
 
CHRISTOPHER H. MCCOY,                           Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois. 
                                                 
      v.                                        No. 14‐CV‐1374 
                                                 
UNITED STATES OF AMERICA,                       Michael M. Mihm, 
      Defendant‐Appellee.                       Judge. 
                                            
                                       O R D E R 

        A prisoner attacked Christopher McCoy, a federal inmate, after officials at the 
Bureau of Prisons released him from protective custody. He sued the United States 
under the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1), contending that prison 
officials negligently responded to a threat to his safety. The judge granted the 
government’s motion for summary judgment, concluding that the manner by which 
prison officials responded to the threat fell within the “discretionary function” 
exception to the government’s waiver of immunity in the Act. We affirm because prison 
                                                 
            * We agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1904                                                                          Page 2 
 
officials have discretion in deciding how best to protect prisoners, and no rule 
constrained that discretion in this case.     

       We consider the evidence in the light most favorable to McCoy and draw all 
reasonable inferences in his favor. See Parrott v. United States, 536 F.3d 629, 630–31 
(7th Cir. 2008). McCoy is imprisoned for child pornography and sex offenses. When he 
arrived at the Federal Correctional Institution in Pekin, Illinois, in 2012, he was placed 
in the general housing population. Months later McCoy learned that his crimes had 
become known and that he faced a danger of attack because of them. A prison gang 
member warned McCoy that the gang had the paperwork describing his offenses and 
gave him two options: enter the prison’s segregated housing unit or “face the 
consequences.”   

        In response to this perceived threat, McCoy asked a lieutenant to place him in the 
segregated housing unit for protective custody. During an interview with that 
lieutenant, McCoy reported the gang member’s threat and that someone had slipped 
papers detailing his child sex offenses under his cell door. The lieutenant placed McCoy 
in protective custody pending the outcome of a complete investigation into the threat. 
The Bureau of Prisons requires that when prison staff place an inmate in protective 
custody, “an investigation will occur to verify the reasons for [the inmate’s] placement.” 
28 C.F.R. § 541.28(a). The lieutenant’s report of his interview with McCoy correctly 
reflects McCoy’s concern that his offense papers had been slipped into his cell. But it 
incorrectly states that McCoy told the lieutenant that no one had “actually threatened” 
him. 

       Two months later while McCoy remained in protective custody, another 
interview and report followed. The interviewing officer wrote that McCoy said he felt 
unsafe because his sex‐offense papers were slipped under his door and that he had not 
been verbally threatened. McCoy does not remember telling the officer that he had not 
been verbally threatened, but he also does not deny that he told the officer that. A day 
later an officer assigned to verify McCoy’s need for protection recommended that 
McCoy be returned to the general population. The officer reviewed the two interview 
reports and decided that “insufficient evidence … support[ed] [McCoy’s] claims of 
protective custody” because he had not been threatened “directly.” He recommended 
that McCoy be returned to the general population, and McCoy was.   

       Months later an inmate attacked McCoy after he refused the inmate’s offer to 
“buy back” a “death warrant” placed on his head by inmates who knew of his child sex 
offenses. The prison treated McCoy’s injuries, returned him to protective custody, and 
No. 17‐1904                                                                      Page 3 
 
investigated his need for protection. The investigator found the attacker had a 
document detailing McCoy’s sex offenses and that a copy of this paper was posted in a 
common area. After interviews with McCoy and other inmates, the investigator 
concluded that McCoy’s safety was in jeopardy. The officer recommended that the 
Bureau transfer McCoy to another institution, and it did. 

        This suit under the Federal Torts Claims Act followed. In the district court, the 
government invoked the “discretionary function” exception to the Act. This exception 
shields the government from liability for “an act or omission of an employee of the 
[g]overnment … based upon the exercise or performance or the failure to exercise or 
perform a discretionary function or duty on the part of a federal agency or an employee 
of the [g]overnment, whether or not the discretion involved be abused.” 28 U.S.C. 
§ 2680(a). The exception is an affirmative defense, and to prevail on it, the government 
must establish two elements “beyond reasonable dispute.” Keller v. United States, 
771 F.3d 1021, 1023 (7th Cir. 2014); Palay v. United States, 349 F.3d 418, 427 (7th Cir. 
2003). First, the act at issue must be discretionary rather than mandatory, involving 
judgment or choice. Keller, 771 F.3d at 1023. Second, the act must be based on 
considerations of public policy. Id. Only the first element is contested here. 

        The judge granted the government’s motion for summary judgment. The 
government argued that housing and security decisions generally fall under the 
discretionary‐function exception. It cited 18 U.S.C. § 4042(a)(3) (defining the Bureau’s 
duty to protect inmates) and Calderon v. United States, 123 F.3d 947, 950 (7th Cir. 1997) 
(deciding that § 4042 does not set forth “particular conduct the [Bureau’s] personnel 
should engage in or avoid while attempting to fulfill their duty to protect inmates”). 
McCoy responded that officers violated a duty to investigate the risk that he faced after 
the papers detailing his child sex offenses ended up, in his view, “in the hands of other 
inmates.” The judge granted the motion and ended the suit for “lack of jurisdiction.” 
The jurisdictional label was a misnomer. Because the exception is a defense to liability, 
not a jurisdictional bar, Parrott, 536 F.3d at 634, dismissal was on the merits.   

       On appeal McCoy challenges the entry of summary judgment, arguing that the 
discretionary‐function exception does not apply. He is mistaken. McCoy first contends 
that the investigating officers violated § 4042(a)(3), which requires that the Bureau 
“shall” provide for inmate “protection.” We have held, however, that the manner in 
which the government’s employees carry out their duty under § 4042 is committed to 
their discretion. Calderon, 123 F.3d at 950. Federal corrections officers exercised that 
discretion here. They conducted two separate interviews of McCoy, asking him to 
No. 17‐1904                                                                       Page 4 
 
explain his concerns for his safety. He does not deny the second interviewer’s account 
that he (McCoy) stated that no one had verbally threatened him. A third officer 
reviewed the two interview reports and, again exercising discretion, viewed them as 
containing “insufficient” evidence of a direct threat and inconclusive about the 
significance of the appearance of the offense papers under McCoy’s cell door. These 
officers did not violate their duty under § 4042. 

        McCoy asserts that the officers were required to do more to find out who obtained 
his offense papers and put them in his cell, but he cites no authority that supports his 
assertion. He points to two federal statutes pertaining to management and treatment of 
sex offenders, 18 U.S.C. §§ 3621(f)(1)(A), 4081, but neither of these statutes restricts the 
discretion that § 4042 grants to prison officials who must protect sex offenders. McCoy 
also relies on the officials’ duty under 28 C.F.R. § 541.28(a) to investigate whether an 
inmate should remain in protective custody. But this regulation does not mandate a 
particular method for investigating risks; it simply requires that “an investigation will 
occur,” and one did. As we have observed, the investigation consisted of two separate 
interviews of McCoy and an evaluation of the two interview reports. 

       Finally, McCoy argues that he is entitled to a remand under Keller, where we 
vacated summary judgment for the United States because the record was insufficiently 
developed. 771 F.3d at 1026. But Keller is distinguishable. There the government’s 
discovery objections resulted in a “scant record” that made it impossible for us to 
ascertain what regulations at the prison governed the employees who, the plaintiff 
believed, carelessly allowed him to be beaten. Id. at 1024–25. By contrast McCoy does 
not argue that any relevant prison rules are missing from the record. During discovery 
he sought policies covering “administrative transfers,” and the government responded 
that the Bureau’s “program statements” are in the prison’s library. When McCoy 
replied that “some” policies were not there, the judge ordered the government to 
supplement its disclosures. McCoy never argued in the district court (in opposing 
summary judgment) or now on appeal that this ruling ordering the government to 
supplement discovery was inadequate.   

     The judgment of the district court is modified to reflect dismissal on the merits. 
As modified, the judgment is 

                                                                               AFFIRMED.